Case 18-82617-CRJ7   Doc 35    Filed 10/08/18 Entered 10/08/18 14:56:36   Desc Main
                              Document     Page 1 of 13
Case 18-82617-CRJ7   Doc 35    Filed 10/08/18 Entered 10/08/18 14:56:36   Desc Main
                              Document     Page 2 of 13
Case 18-82617-CRJ7   Doc 35    Filed 10/08/18 Entered 10/08/18 14:56:36   Desc Main
                              Document     Page 3 of 13
Case 18-82617-CRJ7   Doc 35    Filed 10/08/18 Entered 10/08/18 14:56:36   Desc Main
                              Document     Page 4 of 13
Case 18-82617-CRJ7   Doc 35    Filed 10/08/18 Entered 10/08/18 14:56:36   Desc Main
                              Document     Page 5 of 13
Case 18-82617-CRJ7   Doc 35    Filed 10/08/18 Entered 10/08/18 14:56:36   Desc Main
                              Document     Page 6 of 13
Case 18-82617-CRJ7   Doc 35    Filed 10/08/18 Entered 10/08/18 14:56:36   Desc Main
                              Document     Page 7 of 13
Case 18-82617-CRJ7   Doc 35    Filed 10/08/18 Entered 10/08/18 14:56:36   Desc Main
                              Document     Page 8 of 13
Case 18-82617-CRJ7   Doc 35    Filed 10/08/18 Entered 10/08/18 14:56:36   Desc Main
                              Document     Page 9 of 13
Case 18-82617-CRJ7   Doc 35     Filed 10/08/18 Entered 10/08/18 14:56:36   Desc Main
                              Document      Page 10 of 13
Case 18-82617-CRJ7   Doc 35     Filed 10/08/18 Entered 10/08/18 14:56:36   Desc Main
                              Document      Page 11 of 13
Case 18-82617-CRJ7   Doc 35     Filed 10/08/18 Entered 10/08/18 14:56:36   Desc Main
                              Document      Page 12 of 13
Case 18-82617-CRJ7   Doc 35     Filed 10/08/18 Entered 10/08/18 14:56:36   Desc Main
                              Document      Page 13 of 13
